Citation Nr: 0600796	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  99-15 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a throat disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from December 1967 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

This matter was previously before the Board in August 2005 
wherein it was remanded for additional development.  The case 
is now returned to the Board for appellate review.

The issues of entitlement to service connection for 
hypertension on the merits, a skin disorder and a throat 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for hypertension was denied by the RO in a decision dated in 
July 1994.  The veteran did not appeal.

2.  Evidence submitted since the July 1994 RO decision 
denying entitlement to service connection for a heart 
disorder is not duplicative of evidence previously on file 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The unappealed July 1994 RO decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2005).

2.  Subsequent to the July 1994 RO decision that denied 
entitlement to service connection for hypertension, new and 
material evidence sufficient to reopen the claim was 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to 
complete and support a claim and to assist claimants in the 
development of 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  In this case, VA's 
duties have been fulfilled to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in November 2003, September 2004, 
and May 2005, as well as by the discussions in the various 
rating decisions, August 2005 Board Remand, the July 1999 
statement of the case (SOC), and the June 2000, April 2002, 
and January 2005 supplemental statements of the case (SSOC).  
The veteran was told of what was required to substantiate his 
claim and of his and VA's respective duties.  He was also 
asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  

The veteran's claim was initially adjudicated by the RO in 
February 1998.  Adequate notice was not provided to the 
veteran prior to initial adjudication of his claim.  However, 
any defect with respect to the timing of the VCAA notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the notice letters was subsequently considered by 
the RO.  Accordingly, there is no indication that the outcome 
of the case would have been different had the veteran 
received pre-adjudicatory notice.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's available service medical record and post-
service medical treatment records have been obtained, as 
discussed below.  There is no indication of any available 
additional relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran underwent VA examinations in September 
1997 and January 2001 and his claims folder was reviewed by 
the VA examiners in conjunction with conducting the 
examinations.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


New and material evidence for hypertension

In July 1994, the RO denied entitlement to service connection 
for hypertension.  At that time, the evidence of record 
included the veteran's service medical records.  A report of 
medical examination dated in November 1967 and conducted at 
the time of entrance into service, showed that upon clinical 
evaluation, his heart and vascular system were normal.  Blood 
pressure was read to be 100/64. 

A report of medical examination dated in December 1976 and 
conducted at the time of separation, showed that upon 
clinical evaluation, his heart and vascular system were 
normal.  Blood pressure was read to be 120/80. 

A VA examination report dated in July 1977 showed that the 
cardiovascular system was within normal limits, but blood 
pressure was read to be 130/90.

A VA outpatient treatment record dated in November 1980 
showed that the veteran had a blood pressure reading of 
140/100.

A VA outpatient treatment record dated in July 1992 showed 
that the veteran had blood pressure readings of 130/90 and 
136/90.

In its July 1994 decision, the RO determined that the service 
medical records did not document that the veteran had 
hypertension that was incurred in or aggravated by service, 
or that had become manifested to a compensable degree within 
one year of separation from service.  The veteran did not 
appeal.  See 38 C.F.R. § 20.200.  Thus, this decision became 
final.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.1103 (2005).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

The evidence received subsequent to the July 1994 RO decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

VA outpatient treatment records dated from March 1996 to 
February 1999 show that the veteran was treated 
intermittently for symptoms associated with hypertension.

In June 2000, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  The veteran 
asserted that he there was a relationship between his post-
traumatic stress disorder (PTSD) and his hypertension.

A VA examination report dated in January 2001 shows that the 
examiner indicated reviewing the veteran's claims folder in 
conjunction with conducting the examination.  He referred to 
elevated blood pressure readings dating back as far as 
February 1994.  He indicated that the claims folder contained 
no data indicating any diagnosis of hypertension or treatment 
of hypertension while on active duty, and that it seemed to 
indicate probable onset of the hypertension in about 1993 or 
1994.  The veteran reported that he had been told that his 
blood pressure would shoot up when he was around other 
people.  He states that he had been diagnosed as having 
anxiety attacks and had been given pills for anxiety attacks.  
He added that he had had three operations and the blood 
pressure was up to 200 when he was on the operating table for 
these operations and was diagnosed as having anxiety attacks.  
The diagnosis was hypertension, on treatment.  The examiner 
opined that the data indicated a probable onset of 
hypertension in about 1993 or 1994.  Etiology was essential 
hypertension.  He concluded that the hypertension was likely 
not due to psychiatric disorders, but that his panic/anxiety 
disorder could adversely affect the blood pressure levels.

VA outpatient treatment records dated from January 1997 to 
October 2003 show that the veteran received intermittent 
treatment for symptoms associated with hypertension.

Outpatient treatment records from the Texas Department of 
Criminal Justice dated from February 2004 to May 2004 show 
intermittent treatment for symptoms associated with 
hypertension.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for hypertension.  The additional medical evidence 
of record as set forth above is new in that it was not 
previously of record, and is significant as it provides a 
current diagnosis of hypertension and the suggestion that his 
panic/anxiety disorder (he is service-connected for PTSD) 
might adversely affect his blood pressure levels.  This 
evidence was not before VA in July 1994 and is probative for 
the reasons and bases of denial.  For this reason, the Board 
finds that the evidence added to the record since July 1994 
is so significant that it must be considered in order to 
fairly decide the claim.  Accordingly, the Board concludes 
that the evidence submitted subsequent to the July 1994 RO 
decision is new and material and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension is 
reopened.  The appeal is granted to this extent only.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the claims so 
that he is afforded every possible consideration.

As indicated above, the veteran is currently diagnosed with 
hypertension.  The VA examiner in January 2001 showed that 
although his hypertension was likely not due to psychiatric 
disorders, his panic/anxiety disorder could adversely affect 
the blood pressure levels.  

Service connection may be established on a secondary basis 
for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

As the veteran is service-connected for PTSD, an opinion 
should be obtained as to whether it is at least as likely as 
not that the veteran's currently diagnosed hypertension is 
caused by or aggravated by his PTSD.  Additionally, in his 
January 2001 report, the VA examiner indicated that there 
were elevated blood pressure readings dating back as far as 
February 1994, and that the onset of the disorder was likely 
1993 or 1994.  The examiner, however, did not address the 
elevated blood pressure reading which were of record in July 
1977 of 130/90, November 1980 of 140/100, or July 1992 of 
130/90 and 136/90.  In light of the foregoing, the veteran 
should be afforded a VA examination, with the benefit of the 
entire claims folder to be considered, so that an opinion may 
be rendered as to the date of onset and etiology of any 
currently diagnosed hypertension.  Assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(4) (2005).  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Additionally, in a Statement in Support of Claim dated in 
June 2004, the veteran indicated that he had received 
treatment at the VA Medical Center in Shreveport, Louisiana.  
A review of the veteran's claims folder reveals that 
outpatient treatment records from the Shreveport VA Medical 
Center have not been associated with the claims folder.  
Efforts should be undertaken to obtain these records on 
remand.

Records also show that the veteran had applied for monthly 
disability benefits from the Social Security Administration 
(SSA).  The complete medical and administrative records 
related to his Social Security claim have not been obtained.  
The RO should make arrangements to obtain these records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this appeal is REMANDED for the following 
actions:

1.  Obtain outpatient treatment records 
of the veteran as identified above from 
VA Medical Center in Shreveport, 
Louisiana.

2.  Obtain the administrative and medical 
records relating to the veteran's Social 
Security disability claim and associate 
them with the claims file.

3.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
cardiovascular examination.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
of the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

The examiner is asked to provide an 
opinion as to the date of onset and 
etiology of any currently diagnosed 
hypertension.  Specifically, the examiner 
should state whether it is at least as 
likely as not that any currently 
diagnosed hypertension had its onset 
during active service or is related to 
any in-service disease or injury, or had 
become manifested to a compensable degree 
within one year following discharge from 
service.  The examiner should address 
elevated blood pressure readings dating 
back to July 1977.  

The examiner is also requested to opine 
as to whether it is at least as likely as 
not that any currently diagnosed 
hypertension is caused by or aggravated 
by his service-connected PTSD.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.

4.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and afforded an appropriate 
period of time within which to respond 
thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this Remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


